Title: James Barbour to Thomas Jefferson, 16 March 1816
From: Barbour, James
To: Jefferson, Thomas


          
            Sir
             Washn March–16th 16—
          
          Presuming that you take no slight interest in the ensuing Presidential election, and that it would be agreeable to you to learn, on whom that distinguished appointment is likely to devolve, I have seized the earliest moment to communicate to you the result of a meeting of the Republicans, this moment adjourned—The ballot was as follows Monroe—65. Crawford—54—For V. P—Tompkins 85—Snyder 30—The utmost harmony and concord prevailed in our deliberations and the minority declared their cheerful acquiescence in the decision and that they would give it their undivided Support.
          
            most respectfully yours &c
            Jas Barbour
          
        